Citation Nr: 1037440	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from August 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In August 2006 the Veteran testified before a 
decision review officer (DRO) at the RO and in April 2008, the 
Veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  A copy of each of the hearing transcripts is 
associated with the claims folder and has been reviewed.

In May 2009, the Board remanded the matters for additional 
development.  With respect to the claim decided herein, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the May 2009 remand orders and no 
further action is necessary in this regard.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  In July 2010, the 
Veteran submitted additional evidence (a Statement in Support of 
Claim for Service Connection for PTSD) directly to the Board, 
with a waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, neither the 
Veteran nor the record suggest or describe a psychiatric disorder 
that is related to service other than PTSD.  Therefore, the 
current claim refers only to service connection for PTSD and not 
for any other psychiatric disorder.


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  Resolving all doubt in the Veteran's favor, the Veteran has 
PTSD related to in-service stressor(s).


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(f) (2009); 75 Fed. 
Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 
(f)(3).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  Here, as will be 
discussed below, the Board finds that a full discussion of 
whether VA has met its duties to notify and assist the Veteran is 
not needed as the claim is being granted; and the grant of 
service connection for PTSD is a complete grant of the benefits 
sought on appeal.  Therefore, no undue prejudice to the Veteran 
is evident by a disposition by the Board herein.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate jurisdiction 
over additional elements of claim: original disability rating and 
effective date).  



II.  Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the evidence 
establishes a diagnosis of PTSD during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran 's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (ii) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence 
establishing a link between current symptoms and an in-service 
stressor; and (iv) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

If the claimed stressor is not combat- related, its occurrence 
must be corroborated by credible supporting evidence.  See Cohen, 
10 Vet. App. at 142.  Such evidence need not be found in the 
service records.  Pentecost v. Principi, 16 Vet. App. 124, 127 
(2002).  However, "the noncombat Veteran's testimony alone is 
insufficient proof of a stressor."  Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Similarly, "credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence."  Id, at 395-96.  
Corroboration does not require, however, that there be 
corroboration of every detail including the appellant's personal 
participation in the activity."  Pentecost, 16 Vet. App. at 128.

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended 
to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved  
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to 
be codified at 38 C.F.R. § 3.304 (f)(3).  

The provisions of this amendment apply to applications for 
service connection for PTSD that: are received by VA on or after 
July 12, 2010; were received by VA before July 12, 2010 but have 
not been decided by a VA regional office as of July 12, 2010; are 
appealed to the Board of Veterans' Appeals (Board) on or after 
July 12, 2010; were appealed to the Board before July 12, 2010 
but have not been decided by the Board as of July 12, 2010; or 
are pending before VA on or after July 12, 2010 because the Court 
vacated a Board decision on an application and remanded it for 
readjudication.  This amendment is not applicable in this case. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

The Veteran has multiple diagnosis of PTSD by VA medical 
professionals, including by VA clinical psychologist on 
compensation examination in 2009.  He contends that he has PTSD 
related to multiple stressors that occurred during active duty.  
His official service records reflect that he was a radio operator 
and served in the Republic of Vietnam.  His service records also 
show that he participated in counter-insurgency operations in 
Quang Tri and in defense of Quang Tri Combat Base.  There are no 
medals or awards for combat service in his records, such as the 
Purple Heart, Combat Action Ribbon, or Combat Infantryman Badge, 
among others.  The Veteran has cited to multiple stressors while 
in service including regular rocket and mortar attacks, some 
within feet and yards of the Veteran's location, the accidental 
discharge of a firearm by a fellow Marine; his unit nearly 
attacking friendly forces; a friend being hit; and a fellow 
serviceman may have been killed.  Most of the claimed stressors 
are vague and do not include dates, names and places that would 
warrant a meaningful search to corroborate them.  

However, his claim that his unit was subject to rocket and mortar 
attacks, which is credible considering that he served in the 
Republic of Vietnam.  See Pentecost, 16 Vet. App. 124 (detailed 
corroboration of physical proximity to, or firsthand experience 
with, the alleged stressors is not required in order to establish 
that the stressors actually occurred).  At his personal hearing 
the Veteran testified that he served at Dong Ha and Quang Tri; 
and while serving at Dong Ha his unit received mortar and rocket 
rounds that were fired at "C-130s landing" at that base.  DRO 
Hearing Transcript (Tr.), pp 1-2, 4.  He stated that rocket and 
mortar attacks at Dong Ha landed within feet of him.  Tr., p. 6.  
He also testified of about ten incidents of rocket fire at Quang 
Tri.  Tr., p. 4.  He reported that he went on about forty patrols 
and encountered the enemy.  Tr., p. 5.  Records received 
regarding the Veteran's unit indicate the unit provided combat 
support through providing material handling equipment, lifting 
passengers, light engineering support, security and personnel for 
mine sweeping, among other things.  

In August 2009, the Veteran was accorded a VA compensation 
examination for an evaluation for PTSD pursuant to a May 2009 
Board remand directive.  It was noted that the Veteran's claims 
folder was reviewed along with electronic file data.  It was also 
noted that psychometric tests and questionnaires were 
administered and a ninety-minute diagnostic interview was 
conducted.  With regard to exposure to stressors in the military, 
it was noted that the Veteran's unit was exposed to rocket and 
mortar attacks almost daily in the first month of the Veteran's 
deployment.  The Veteran claimed that he lived in a foxhole and 
was within feet and yards of combat.  The Veteran stated that his 
most terrifying stressor occurred during his third or fourth day 
'in country" when he took incoming rounds.  The Veteran also 
stated that while he was deployed, his "only problem was being 
scared."  

The examiner diagnosed the Veteran with PTSD.  He commented that 
the Veteran is a Vietnam Veteran who reported PTSD symptoms 
thirty-five years after his wartime trauma.  He reportedly was 
exposed to rocket and mortar attacks with a frequency that ranged 
from daily over the first month to once every other week for the 
remaining months.  He was not wounded but reported at least one 
close call.  The examiner noted that the Veteran's alleged 
stressor found to be established by the record is sufficient to 
produce his PTSD.  He also noted that the Veteran met the 
diagnostic criteria for the remaining symptom clusters of PTSD, 
and that there was a link between the current symptomatology and 
the documented stressor.  The examiner further commented that the 
Veteran had no other disorders, other than PTSD, that are 
independently responsible for impairment in psychosocial 
adjustment and quality of life.  He stated that even though the 
Veteran witnessed domestic violence, he does not appear to have 
developed an increased vulnerability to developing PTSD.

The Board finds that the August 2009 VA examination by a clinical 
psychologist is adequate for evaluation purposes.  Specifically, 
the examiner reviewed the claims folder and other pertinent 
records, administered psychometric tests, which included 


the Minnesota Multiphasic Personality Inventory- Second Edition, 
and Mississippi Combat Scale.  The examiner also conducted a 
diagnostic interview of the  Veteran and obtained his past 
medical and family history as well as information regarding 
stressors related to incidents associated with his experiences in 
Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability).  This examination is adequate for making a 
determination as to this claim.

In this case, as noted earlier, there is no evidence currently in 
the claims folder that establishes the Veteran's participation in 
combat, such as the award of certain military decorations.  Since 
the Veteran did not engage in combat with the enemy, his stressor 
cannot be related to combat.  Moreover, his allegations with 
regard to stressors alone are not enough to establish the 
occurrence of a stressor.  Rather, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or statements 
as to the occurrence of the claimed stressor.

As noted, in Doran v. Brown, 6 Vet. App. 283 (1994), the Court 
stated that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board of 
its obligations to assess the credibility and probative value of 
the other evidence."  In VA's ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL 21-1), which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... "[C]orroborating 
evidence of a stressor is not restricted to service records, but 
may be obtained from other sources." Since the MANUAL 21-1 
October 1995 revision, the Court has held that the requirement in 
38 C.F.R. § 3.304(f) for "credible supporting evidence " means 
that the "appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The RO has determined that there is insufficient information to 
corroborate the Veteran's claimed stressors.  However, the 
Veteran's personnel file corroborates his claim of being a field 
radio operator in Quang Tri in direct support of counter-
insurgency operations and defense of Quang Tri Combat Base in 
Vietnam.  The description tends to show that the Veteran would 
have been in areas or situations where there were rocket and/or 
mortar attacks, as described by the Veteran, and which is the 
basis for diagnoses of PTSD.  Thus, the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).  VA clinical 
psychologist who conducted VA examination in August 2009, has 
confirmed that the claimed stressor is adequate to support a 
diagnosis of PTSD; and that the Veteran's symptoms are related to 
the claimed stressor.  Resolving all doubt in the Veteran's 
favor, he has PTSD that is related to inservice stressor(s).  


ORDER

Service connection for PTSD is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


